ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review filed by Kathy Shields St. Germaine, Appellant, appearing pro se.
The order appealed is a Permanent Order to Restrain by Default issued by the Court on April 17, 2013, the Honorable Judge Richard K. Jackson presiding.
The Petition for Review is denied for the following reasons:
1. The Petition for Review was not timely filed. The Petition must be taken within 15 days from the date of the final order, which was April 17, 2013. The Petition for Review was filed on May 23, 2013. II CCOJ Sec. 207(a).
2. The Order appealed from was issued by default. Appellant failed to appear at the hearing, and cannot now present evidence for us to consider on appeal.
This Order is supported by the evidence presented. The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence. II CCOJ, Section 202.
BASED UPON THE FOREGOING, IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Petition for Review is denied, and it is so ordered.